Citation Nr: 0834406	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  06-01 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The veteran (also referred to as appellant) had active 
service from January 1956 to July 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 RO rating decision of the 
VA Regional Office (RO) in Pittsburgh, Pennsylvania, that 
denied a compensable rating for left ear loss.  

During this claim for increased rating for left ear hearing 
loss, the veteran has referenced or reported a constant 
ringing in his hears, which is otherwise known as tinnitus.  
The question of service connection for tinnitus, which is a 
disability distinct from hearing loss, has not been 
adjudicated, developed, or certified for appellate review.  
The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
to a rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. 
Brown, 5 Vet. App. 554 (1993).  Accordingly, the issue of 
entitlement to service connection for tinnitus is referred to 
the RO for appropriate consideration. 

The Board also notes that the issue of service connection for 
right ear hearing loss has not been claimed or adjudicated.  
The veteran's 1984 claim for service connection referred to 
disabilities in the attached medical records, which showed a 
left ear hearing loss disability at that time, and at that 
time did not show a right ear hearing loss disability.  
Because it does not appear that the veteran has ever claimed 
service connection for right ear hearing loss, this issue has 
not been adjudicated, and right ear hearing loss may not be 
considered in assigning a rating for the service-connected 
left ear hearing loss.  In light of the evidence of record 
that establishes acoustic trauma in service, and the evidence 
created in the current increased rating claim that tends to 
show that the veteran's right ear hearing loss may have 
increased in severity so as to meet the VA standards of 
hearing loss disability according to 38 C.F.R. § 3.385 
(2007), the veteran, or the representative on his behalf, may 
wish to consider filing a claim for service connection for 
right ear hearing loss disability.  Any such claim for 
service connection for right ear hearing loss is not 
inextricably intertwined with the current issue on appeal of 
increased rating for left ear hearing loss because any such 
claim for service connection for right ear hearing loss, even 
if granted, would have been received after the issuance of 
the current Board decision, so would only affect future 
ratings for hearing loss.  Any effective date for service 
connection for right ear hearing loss would not affect the 
current Board decision, so the Board in this decision must 
still rate the left ear hearing loss based only on left ear 
findings (assigning a Roman numeral I for non-service-
connected right ear hearing loss).  


FINDING OF FACT

The veteran's left ear hearing loss has for the period of 
increased rating claim manifested not more than auditory 
acuity Level VII.  


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
left ear hearing loss have not been met for any period of 
increased rating claim.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.85, 4.86, Diagnostic Code 
6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002), redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  The 
notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence the VA will attempt to obtain.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Vazquez-Flores v. Peak, 22 Vet. App. 37 
(2008), that for a claim for increased compensation, 
38 U.S.C.A. § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flore, supra.  Further, under Vazquez, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

In this case, in a December 2004 letter, prior to the May 
2005 rating decision on appeal, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA.  A March 2006 letter 
also advised the veteran generally of how disability 
evaluations and effective dates are assigned, and the type of 
evidence which impacts those determinations.  The case was 
last readjudicated in June 2006.  

Additionally, the Board finds it pertinent that, in his 
January 2006 substantive appeal, the veteran essentially 
discussed the schedular criteria for an increased rating for 
his service-connected low left ear hearing loss.  For 
example, the veteran specifically referred to his significant 
hearing loss at high frequencies.  He also indicated that 
such hearing loss warranted the need for a hearing aid in his 
left ear.  Further, the Board notes that the veteran has 
undergone audiological examination conducted for VA in 
February 2005 in which his hearing acuity was discussed and 
pure tone thresholds in his ears were reported.  The Board 
finds that for the above reasons the veteran had actual 
knowledge of the criteria for a compensable rating for his 
service-connected left ear hearing loss.  

The Board also notes that the veteran's representative has 
requested a remand for an additional examination, stating as 
a reason that the previous examination was over three years 
old; however, the Board observes that in a July 2006 
statement the veteran specifically requested that his records 
be forwarded to the Board for a final decision.  The 
representative does not assert that the veteran has alleged 
an increase in severity of left ear hearing loss since the 
last audiological examination in February 2005, or any other 
pertinent reasons for additional examination, but only 
requests another examination due to the mere passage of time.  
The more probative February 2005 history given by the veteran 
reflects that worsening of left ear hearing loss had occurred 
four or five years prior to the February 2005 examination for 
VA purposes, so that such worsened hearing was measured at 
the time of the February 2005 VA examination.  In light of 
the February 2005 audiological examination report that is 
adequate for rating purposes, a remand for additional 
notification regarding criteria with which the veteran is 
already quite familiar, or for an additional examination or 
testing in the absence of specific allegations of worsening 
of left ear hearing loss, is inconsistent with the veteran's 
request and, would serve no useful purpose.  

In addition, in this case, because the exceptional pattern of 
hearing impairment under 38 C.F.R. § 4.86(b) (2007) is met 
regarding left ear hearing loss, the audiological 
examinations for VA in this case are not rendered inadequate 
because they did not conduct speech recognition testing.  38 
C.F.R. § 4.85(c) provides exceptions for when it is 
appropriate to use only Table VIa, "Numeric Designation of 
Hearing Impairment Based Only on Puretone Threshold 
Average."  One exception that invokes the use of Table VIa, 
applicable in this veteran's case, is "or when indicated 
under the provisions of § 4.86."  In this veteran's case, 
the Board finds that the exceptional hearing patterns apply 
to the left ear hearing loss and, accordingly, will use Table 
VIa to arrive at the appropriate Roman numeral and rating 
percentage.  Moreover, in light of the fact that two 
audiological examinations were requested and conducted, and 
in light of the veteran's overseas geographical location, the 
Board assesses that is unlikely that further audiological 
testing would result in speech discrimination tests.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
veteran's service medical records, post-service treatment 
records, examination reports for the VA, and the veteran's 
written submissions.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the veteran.  As 
such, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the content of the notice is not shown to have 
affected the essential fairness of the adjudication or to 
cause injury to the claimant.  See Sanders, supra; Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Increased Rating for Left Ear Hearing Loss

The Board has reviewed all the evidence in the appellant's 
claims file, which includes his contentions; service 
treatment records; post-service treatment records; and 
examination report conducted for VA.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A recent decision of the Court has held that in 
determining the present level of disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  The Board will consider the 
entire period of increased rating claim, and not just focus 
on the most recent period of the increased rating claim. 

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345(1992).  Evaluations 
of bilateral defective hearing range from noncompensable to 
100 percent.  The basic method of rating hearing loss 
involves audiological test results of organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests (Maryland CNC), together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  
38 C.F.R. § 4.85.  

A regulation, 38 C.F.R. § 4.86, also provides an alternative 
method for rating exceptional patterns of hearing impairment.  
Such regulation provides:

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  

If impaired hearing is service connected in only one ear, in 
order to determine the percent evaluation from Table VII, the 
non-service-connected ear will be assigned a Roman numeral 
designation for impairment of level I.  38 C.F.R. § 4.85(f).  
In this case, the veteran's right ear hearing loss is not 
service connected; therefore, the right ear will be assigned 
a designation of level I.  

The evidence in this case includes a June 2004 audiological 
evaluation report from RAF Lakenheath that notes that pure 
tone thresholds in the veteran's left ear were 10, 60, 75, 
and 95 decibels at 1000, 2000, 3000, and 4000 Hertz.  The 
average pure tone threshold in the veteran's left ear was 60 
decibels.  The examiner did not report speech recognition 
ability, and there was no indication that the Maryland CNC 
Test was used as required by 38 C.F.R. § 4.85.  The Board has 
considered the results of the audiological evaluation for the 
relevant data contained in the report.    

A February 2005 audiological examination report conducted for 
VA noted that the veteran reported that he had noticed slowly 
worsening deafness in his left ear since the 1970s.  He 
indicated that he used his right ear for hearing.  He stated 
that he had difficulty hearing in noisy surroundings and that 
he would have to turn the volume up on his television at 
home.  The veteran also reported that he had tinnitus and 
that loud noises were painful in his left ear.  He indicated 
that he requested a hearing aid in June of last year and that 
a magnetic resonance imaging study showed no serious 
pathology.  He stated that he had not yet had a hearing aid 
fitted.  The examiner indicated that a pure tone audiography 
showed bilateral hearing loss in all frequencies, but 
especially the higher frequencies.  It was noted that the 
hearing loss was far more marked on the left than on the 
right.  It was noted that a June 2004 audiogram showed 
similar findings.  As to a summary, the examiner indicated 
that the veteran had bilateral, but far worse on the left 
than the right, deafness with tinnitus.  

The most recent February 2005 audiological evaluation for the 
VA noted that pure tone thresholds in the veteran's left ear 
were 25, 80, 85, and 105 decibels at 1000, 2000, 3000, and 
4000 Hertz.  The average pure tone threshold in the veteran's 
left ear was 74 decibels.  The examiner did not report speech 
recognition ability.  

A January 2006 credit card authorization report from Phonak 
Hearing Systems noted that the veteran paid for two hearing 
aids.  

The Board observes that the June 2004 audiological evaluation 
report from RAF Lakenheath did not report any speech 
recognition ability.  Therefore, Table VI of 
38 C.F.R. § 4.85 can not be used as to that audiological 
evaluation.  The Board notes that under Table VIa of 38 
C.F.R. § 4.86, the decibel average translates to auditory 
acuity Level IV.  Because the veteran's right ear is not 
service connected, his right ear is designated with auditory 
acuity Level I.  Using Table VII of the rating schedule 
provisions on hearing loss, and entering Level IV for the 
left ear and Level I for the right ear, results in a 
noncompensable (0 percent) rating under Diagnostic Code 6100.  
38 C.F.R. § 4.85. 

The Board observes that the most recent February 2005 
audiological report conducted for VA also did not report 
speech recognition ability; therefore, Table VI of 38 C.F.R. 
§ 4.85 may not be used.  The Board notes that the left ear 
findings do qualify for consideration under the Table VIa of 
38 C.F.R. § 4.86(b) (exceptional patterns of hearing 
impairment).  Using 38 C.F.R. § 4.86(b), the veteran's 
hearing level in his left ear translates to auditory acuity 
Level VI, which is increased to VII pursuant to 38 C.F.R. 
§ 4.86(b).  As noted above, because the veteran's right ear 
is not service connected, his right ear is designated with 
auditory acuity Level I.  Using Table VII of the rating 
schedule provisions on hearing loss and entering Level VII 
for the left ear and Level I for the right ear, results in a 
noncompensable (0 percent) rating under Diagnostic Code 6100.  

Based on the reports during the period of the increased 
rating appeal, none of the veteran's hearing tests or other 
evidence support findings that would warrant more than the 
assigned noncompensable (0 percent) rating for any period of 
increased rating claim.  The Board is sympathetic to the 
veteran's contentions regarding the severity of his service-
connected left ear hearing loss; however, applying the rating 
criteria to the audiological test results does not warrant a 
rating higher (compensable) rating for any period of the 
increased rating claim.  The use of hearing aids does not 
affect the veteran's rating, as hearing tests are conducted 
without hearing aids.  38 C.F.R. § 4.85(a).  

While there is some notation of tinnitus of record, the 
question of service connection for tinnitus, which is a 
disability distinct from hearing loss, has not been 
considered, so is not relevant to determining the rating for 
left ear hearing loss disability.  As indicated also, the 
Board may not consider the veteran's right ear hearing loss 
until such a claim is made and unless and until service 
connection is granted for right ear hearing loss disability.  
As the preponderance of the evidence is against the claim for 
an increased rating for any period of the claim, the benefit-
of-the-doubt rule does not apply, and the Board must deny the 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

An increased (compensable) rating for left ear hearing loss, 
for the entire period of increased rating claim, is denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


